
	
		II
		Calendar No. 1101
		110th CONGRESS
		2d Session
		S. 1000
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Stevens (for himself,
			 Ms. Landrieu, Mr. Coleman, and Mr.
			 Voinovich) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 1 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To enhance the Federal Telework Program.
	
	
		1.Short titleThis Act may be cited as the
			 Telework Enhancement Act of
			 2007.
		2.Federal
			 government telework requirement
			(a)In
			 General
				(1)EligibilityWithin
			 1 year after the date of enactment of this Act, the head of each Executive
			 agency shall establish a policy under which each employee of the agency, except
			 as provided in subsection (d), shall be eligible to participate in
			 telework.
				(2)Participation
			 policyThe policy shall ensure that eligible employees
			 participate in telework to the maximum extent possible without diminishing
			 employee performance or agency operations.
				(b)Application to
			 Judicial Branch EmployeesWithin 1 year after the date of
			 enactment of this Act, the Chief Justice of the United States shall establish a
			 policy for employees of the judicial branch under which such employees, except
			 employees designated by the Chief Justice as employees to whom the policy does
			 not apply, shall participate in telework to the maximum extent possible without
			 diminishing employee performance or judicial operations.
			(c)Application to
			 Legislative Branch Employees
				(1)House of
			 RepresentativesWithin 1 year after the date of enactment of this
			 Act, the Speaker of the House of Representatives, in consultation with the
			 Minority Leader of the House, shall establish a policy for employees of the
			 House of Representatives under which such employees, except employees
			 designated by the Speaker as employees to whom the policy does not apply, shall
			 participate in telework to the maximum extent possible without diminishing
			 employee performance or House operations.
				(2)SenateWithin
			 1 year after the date of enactment of this Act, the Majority Leader of the
			 Senate, in consultation with the Minority Leader of the Senate, shall establish
			 a policy for employees of the Senate under which such employees, except
			 employees designated by the Majority Leader as employees to whom the policy
			 does not apply, shall participate in telework to the maximum extent possible
			 without diminishing employee performance or Senate operations.
				(3)Other
			 Legislative Branch EmployeesWithin 1 year after the date of
			 enactment of this Act, the Speaker of the House of Representatives and the
			 Majority Leader of the Senate jointly shall establish a policy for employees of
			 the legislative branch who are not employees of either House under which such
			 employees, except employees designated by the Speaker and the Majority Leader
			 as employees to whom the policy does not apply, shall participate in telework
			 to the maximum extent possible without diminishing employee performance or
			 legislative branch operations.
				(d)Ineligible
			 Employees
				(1)Executive
			 agenciesSubsection (a)(1) does not apply to executive agency
			 employees—
					(A)whose duties
			 involve the daily handling of secure materials, necessary contact with special
			 equipment, or daily physical presence;
					(B)who are assigned
			 to national security or intelligence functions; or
					(C)whose functions
			 are otherwise inappropriate for teleworking and which are designated by the
			 head of the agency as functions to which the policy does not apply.
					(2)Judicial and
			 legislative branch employeesThe Chief Justice and the officers
			 of the Senate and House of Representatives described in subsection (c) may
			 designate as ineligible to participate in telework employees whose duties are
			 the same as, or similar to, the duties described in paragraph (1).
				3.Training and
			 monitoringThe head of each
			 executive agency shall ensure that—
			(1)telework training
			 is incorporated in the agency’s new employee orientation procedures;
			(2)periodic employee
			 reviews are conducted for all employees, including those described in section
			 1(a)(3), to ascertain whether telework is appropriate for the employee’s job
			 description and the extent to which it is being utilized by the
			 employee.
			4.Telework managing
			 employee
			(a)In
			 GeneralThe head of each executive agency, the Chief Justice, the
			 Speaker of the House of Representatives, and the Majority Leader of the Senate
			 shall appoint a full time senior level employee of the agency, the judicial
			 branch, the House of Representatives, and the Senate, respectively as the
			 Telework Managing Officer. The Telework Managing Office shall be established
			 within the office of the chief administrative officer or a comparable office
			 with similar functions.
			(b)DutiesThe
			 Telework Managing Officer shall—
				(1)serve as liaison
			 between employees engaged in teleworking and their employing entity;
				(2)ensure that the
			 organization’s telework policy is communicated effectively to employees;
				(3)encourage all
			 eligible employees to engage in telework to the maximum practicable extent
			 consistent with meeting performance requirements and maintaining
			 operations;
				(4)assist the head of
			 the agency in the development and maintenance of agencywide telework
			 policies;
				(5)educate
			 administrative units on telework policies, programs, and training
			 courses;
				(6)provide written
			 notification to all employees of specific telework programs and employee
			 eligibility;
				(7)focus on expanding
			 and monitoring agency telework programs;
				(8)recommend and
			 oversee telework-specific pilot programs for employees and managers, including
			 tracking performance and monitoring activities;
				(9)promote
			 teleconferencing devices;
				(10)develop monthly
			 productivity awards for teleworkers;
				(11)develop and
			 administer a telework performance reporting system; and
				(12)assist the head
			 of the agency in designating employees to telework to continue agency
			 operations in the event of a major disaster (as defined in section 102 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122)).
				(c)ReportThe
			 Telework Managing Officer shall submit a report to the head of the employing
			 agency, the Chief Justice, the Speaker of the House of Representatives, or the
			 Majority Leader of the Senate, as the case may be, and the Comptroller General
			 at least once every 12 months that includes a statement of the applicable
			 telework policy, a description of measures in place to carry out the policy,
			 and an analysis of the participation by employees of the entity in teleworking
			 during the preceding 12-month period.
			5.Annual telework
			 agency rating
			(a)In
			 GeneralThe Comptroller General shall establish a system for
			 evaluating—
				(1)the telework
			 policy of each executive agency, the judicial branch, and the legislative
			 branch; and
				(2)on an annual basis
			 the participation in teleworking by their employees.
				(b)ReportThe
			 Comptroller General shall publish a report each year rating—
				(1)the telework
			 policy of each entity to which this Act applies;
				(2)the degree of
			 participation by employees of each such entity in teleworking during the
			 12-month period covered by the report; and
				(3)for each executive
			 agency—
					(A)the number of
			 employees in the agency;
					(B)the number of
			 those employees who are eligible to telework;
					(C)the number of
			 employees who engage on a regular basis in teleworking; and
					(D)the number of
			 employees who engage on an occasional or sporadic basis in teleworking.
					7DefinitionsIn this Act:
			(1)EmployeeThe
			 term employee has the meaning given that term by section 8101(1)
			 of title 5, United States Code, but does not include—
				(A)justices of the
			 Supreme Court, judges of Courts of Appeals, or judges of the District
			 Courts;
				(B)a Member of the
			 United States House of Representatives; or
				(C)a United States
			 Senator.
				(2)Executive
			 agencyThe term Executive agency has the meaning
			 given that term by section 105 of title 5, United States Code.
			(3)TeleworkThe
			 term telework means a work arrangement in which an employee
			 regularly performs officially assigned duties at home or other worksites
			 geographically convenient to the residence of the employee that—
				(A)reduces or
			 eliminates the employee’s commute between his or her residence and his or her
			 place of employment; and
				(B)occurs at least 2
			 business days per week on a recurring basis.
				
	
		1.Short titleThis Act may be cited as the
			 Telework Enhancement Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)EmployeeThe
			 term employee has the meaning given that term by section 2105 of
			 title 5, United States Code.
			(2)Executive
			 agencyThe term executive agency has the meaning
			 given that term by section 105 of title 5, United States Code.
			(3)NoncompliantThe
			 term noncompliant means not conforming to the requirements under
			 this Act.
			(4)TeleworkThe
			 term telework means a work arrangement in which an employee
			 regularly performs officially assigned duties at home or other worksites
			 geographically convenient to the residence of the employee during at least 20
			 percent of each pay period that the employee is performing officially assigned
			 duties.
			3.Executive Agencies
			 telework requirement
			(a)Telework
			 EligibilityNot later than 180 days after the date of enactment
			 of this Act, the head of each executive agency shall—
				(1)establish a policy under
			 which eligible employees of the agency may be authorized to telework;
				(2)determine the eligibility
			 for all employees of the agency to participate in telework; and
				(3)notify all employees of
			 the agency of their eligibility to telework.
				(b)ParticipationThe
			 policy described under subsection (a) shall—
				(1)ensure that telework does
			 not diminish employee performance or agency operations;
				(2)require a written
			 agreement between an agency manager and an employee authorized to telework in
			 order for that employee to participate in telework;
				(3)provide that an employee
			 may not be authorized to telework if the performance of that employee does not
			 comply with the terms of the written agreement between the agency manager and
			 that employee;
				(4)except in emergency
			 situations as determined by an agency head, not apply to any employee of the
			 agency whose official duties require daily physical presence for activity with
			 equipment or handling of secure materials; and
				(5)determine the use of
			 telework as part of the continuity of operations plans the agency in the event
			 of an emergency.
				4.Training and
			 monitoringThe head of each
			 executive agency shall ensure that—
			(1)an interactive telework
			 training program is provided to—
				(A)employees eligible to
			 participate in the telework program of the agency; and
				(B)all managers of
			 teleworkers;
				(2)no distinction is made
			 between teleworkers and nonteleworkers for the purposes of performance
			 appraisals; and
			(3)when determining what
			 constitutes diminished employee performance, the agency shall consult the
			 established performance management guidelines of the Office of Personnel
			 Management.
			5.Policy and
			 support
			(a)Agency consultation
			 with the Office of Personnel ManagementEach executive agency
			 shall consult with the Office of Personnel Management in developing telework
			 policies.
			(b)Guidance and
			 consultationThe Office of Personnel Management shall—
				(1)provide policy and policy
			 guidance for telework in the areas of pay and leave, agency closure,
			 performance management, official worksite, recruitment and retention, and
			 accommodations for employees with disabilities; and
				(2)consult with—
					(A)the Federal Emergency
			 Management Agency on policy and policy guidance for telework in the areas of
			 continuation of operations and long-term emergencies; and
					(B)the General Services
			 Administration on policy and policy guidance for telework in the areas of
			 telework centers, travel, technology, equipment, and dependent care.
					(c)Continuity of
			 operations plansDuring any period that an agency is operating
			 under a continuity of operations plan, that plan shall supersede any telework
			 policy.
			(d)Telework
			 websiteThe Office of Personnel Management shall—
				(1)maintain a central
			 telework website; and
				(2)include on that website
			 related—
					(A)telework links;
					(B)announcements;
					(C)guidance developed by the
			 Office of Personnel Management; and
					(D)guidance submitted by the
			 Federal Emergency Management Agency, and the General Services Administration to
			 the Office of Personnel Management not later than 10 business days after the
			 date of submission.
					6.Telework Managing
			 Officer
			(a)In general
				(1)AppointmentThe
			 head of each executive agency shall appoint an employee of the agency as the
			 Telework Managing Officer. The Telework Managing Officer shall be established
			 within the Office of the Chief Human Capital Officer or a comparable office
			 with similar functions.
				(2)Telework
			 Coordinators
					(A)Appropriations Act,
			 2004Section 627 of the Departments of Commerce, Justice, and
			 State, the Judiciary, and Related Agencies Appropriations Act, 2004 (Public Law
			 108–199; 118 Stat. 99) is amended by striking designate a
			 Telework Coordinator to be and inserting appoint
			 a Telework Managing Officer to be.
					(B)Appropriations Act,
			 2005Section 622 of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2919) is
			 amended by striking designate a Telework Coordinator to
			 be and inserting appoint a Telework Managing Officer to
			 be.
					(b)DutiesThe
			 Telework Managing Officer shall—
				(1)be devoted to policy
			 development and implementation related to agency telework programs;
				(2)serve as—
					(A)an advisor for agency
			 leadership, including the Chief Human Capital Officer;
					(B)a resource for managers
			 and employees; and
					(C)a primary agency point of
			 contact for the Office of Personnel Management on telework matters; and
					(3)perform other duties as
			 the applicable appointing authority may assign.
				7.Annual Report to
			 Congress
			(a)Submission of
			 reportsNot later than 18 months after the date of enactment of
			 this Act and on an annual basis thereafter, the Director of the Office of
			 Personnel Management shall—
				(1)submit a report
			 addressing the telework programs of each executive agency to—
					(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
					(2)transmit a copy of the
			 report to the Comptroller General and the Office of Management and
			 Budget.
				(b)ContentsEach
			 report submitted under this section shall include—
				(1)the telework policy, the
			 measures in place to carry out the policy, and an analysis of employee telework
			 participation during the preceding 12-month period provided by each executive
			 agency;
				(2)an assessment of the
			 progress of each agency in maximizing telework opportunities for employees of
			 that agency without diminishing employee performance or agency
			 operations;
				(3)the definition of
			 telework and telework policies and any modifications to such
			 definitions;
				(4)the degree of
			 participation by employees of each agency in teleworking during the period
			 covered by the evaluation, including—
					(A)the number and percent of
			 the employees in the agency who are eligible to telework;
					(B)the number and percent of
			 employees who engage in telework;
					(C)the number and percent of
			 eligible employees in each agency who have declined the opportunity to
			 telework; and
					(D)the number of employees
			 who were not authorized, willing, or able to telework and the reason;
					(5)the extent to which
			 barriers to maximize telework opportunities have been identified and
			 eliminated; and
				(6)best practices in agency
			 telework programs.
				8.Compliance of executive
			 agencies
			(a)Executive
			 agenciesAn executive agency shall be in compliance with this Act
			 if each employee of that agency participating in telework regularly performs
			 officially assigned duties at home or other worksites geographically convenient
			 to the residence of the employee during at least 20 percent of each pay period
			 that the employee is performing officially assigned duties.
			(b)Agency Manager
			 ReportsNot later than 180 days after the establishment of a
			 policy described under section 3, and annually thereafter, each agency manager
			 shall submit a report to the Chief Human Capital Officer and Telework Managing
			 Officer of that agency that contains a summary of—
				(1)efforts to promote
			 telework opportunities for employees supervised by that manager; and
				(2)any obstacles which
			 hinder the ability of that manager to promote telework opportunities.
				(c)Chief Human Capital
			 Officer Reports
				(1)In
			 generalEach year the Chief Human Capital Officer of each agency,
			 in consultation with the Telework Managing Officer of that agency, shall submit
			 a report to the Chair and Vice Chair of the Chief Human Capital Offices Council
			 on agency management efforts to promote telework.
				(2)Review and inclusion of
			 relevant informationThe Chair and Vice Chair of the Chief Human
			 Capital Offices Council shall—
					(A)review the reports
			 submitted under paragraph (1);
					(B)include relevant
			 information from the submitted reports in the annual report to Congress
			 required under section 7(b)(2); and
					(C)use that relevant
			 information for other purposes related to the strategic management of human
			 capital.
					(d)Compliance
			 reportsNot later than 90 days after the date of submission of
			 each report under section 7, the Office of Management and Budget shall submit a
			 report to Congress that—
				(1)identifies and recommends
			 corrective actions and time frames for each executive agency that the Office of
			 Management and Budget determines is noncompliant; and
				(2)describes progress of
			 noncompliant executive agencies, justifications of any continuing
			 noncompliance, and any recommendations for corrective actions planned by the
			 Office of Management and Budget or the executive agency to eliminate
			 noncompliance.
				9.Congress and Legislative
			 Branch Agencies
			(a)DefinitionIn
			 this section, the term legislative branch agencies means the
			 Government Accountability Office, the Library of Congress, the Government
			 Printing Office, the Capitol Guide Service, the Capitol Police, the
			 Congressional Budget Office, the Office of the Architect of the Capitol, the
			 Office of the Attending Physician, and the Office of Compliance.
			(b)Application to
			 legislative branch employees
				(1)Senate
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Committee on Rules and Administration of the Senate, in
			 consultation with the majority leader and minority leader of the Senate, shall
			 establish guidelines for a policy under which employees of the Senate, except
			 employees designated by the applicable employing authority to whom the policy
			 does not apply, may be authorized to telework.
					(B)Establishment of
			 policiesNot later than 180 days after the establishment of
			 telework policy guidelines under subparagraph (A), each employing authority
			 that is included under such guidelines shall submit to the Committee on Rules
			 and Administration of the Senate a telework policy for applicable
			 employees.
					(2)House of
			 Representatives
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Committee on House Administration of the House of
			 Representatives, in consultation with the Speaker and minority leader of the
			 House of Representatives, shall establish guidelines for a policy under which
			 employees of the House of Representatives, except employees designated by the
			 applicable employing authority to whom the policy does not apply, may be
			 authorized to telework.
					(B)Establishment of
			 policiesNot later than 180 days after the establishment of
			 telework policy guidelines under subparagraph (A), each employing authority
			 that is included under such guidelines shall submit to the Committee on House
			 Administration of the House of Representatives a telework policy for applicable
			 employees.
					(3)Legislative branch
			 agenciesNot later than 180 days after the date of enactment of
			 this Act, the heads of the legislative branch agencies shall establish a policy
			 for their respective employees under which such employees, except employees
			 designated by the heads of each agency to whom the policy does not apply, may
			 be authorized to telework.
				(4)TrainingEach
			 employee and manager of that employee participating in telework under a policy
			 established under this section shall be required to participate in a telework
			 training program.
				(5)Similar
			 policies
					(A)In
			 GeneralThe policies established under this section may be
			 similar to the policies established by executive agencies under this
			 Act.
					(B)Rule of
			 constructionNothing in this Act shall be construed as requiring
			 the application of sections 1 through 8 to any policy established under this
			 section.
					10.Extension of travel
			 expenses test programs
			(a)In
			 generalSection 5710 of title 5, United States Code, is
			 amended—
				(1)in subsection (a)(1), by
			 striking “for a period not to exceed 24 months”; and
				(2)in subsection (e), by
			 striking 7 years and inserting 16 years.
				(b)Effective
			 dateThe amendments made by this section shall take effect as
			 though enacted as part of the Travel and Transportation Reform Act of 1998
			 (Public Law 105–264; 112 Stat. 2350).
			
	
		October 1 (legislative day, September 17),
		  2008
		Reported with an amendment
	
